DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 5-9, 11-15, 17, and 18 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-9, 11-15, 17, and 18 are allowed. The closest prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of distributed computing systems using distributed ledger technologies. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
US 20200167319 A1, which discloses multi-framework managed blockchain service.



U.S. Publication 20190068615 A1, which discloses a secure decentralized file sharing systems and methods.

U.S. Publication 20190392164 A1, which discloses utilizing blockchain technology to implement improved data protection.

U.S. Publication 20190394113 A1, which discloses systems and methods to automatically evaluate blockchain-based solution performance.

U.S. Publication 20180329693 A1, which discloses distributed ledger platform for computing applications.

U.S. Publication 20190102409 A1, which discloses a system and method for managing a blockchain cloud service.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER O GUZMAN/Examiner, Art Unit 2446